Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment - Terminal Disclaimer
The terminal disclaimer filed on 11/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,813,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-6 and 8-12, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a wireless adapter, comprising: a housing configured to couple with a power port of a vehicle, the housing comprising: a wireless interface; a motion sensor that senses at least one of velocity, acceleration, and orientation; a microphone; a processor; and a memory that stores logic that is executed by the processor to: receive motion signals from the 

Regarding claim 21, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a wireless adapter, comprising: a housing configured to couple with a power port of a vehicle, the housing comprising: a wireless interface; a motion sensor that senses at least one of velocity, acceleration, and orientation; a microphone; a camera; a processor; and a memory that stores logic that is executed by the processor to: receive motion signals from the motion sensor; transmit the motion signals on the wireless interface to an emergency response server that is communicatively coupled with the wireless adapter; activate at least one of the camera or the microphone 

Regarding claim 22, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a wireless adapter, comprising: a housing configured to couple with a power port of a vehicle, the housing comprising:  Amendment - PAGE 5 of 8Attorney Docket No. PA416US Customer Number 14712 a wireless interface; a motion sensor that senses at least one of velocity, acceleration, and orientation; a microphone; a processor; and a memory that stores logic that is executed by the processor to: receive motion signals from the motion sensor; and determine that an emergency event has occurred based on processing of the motion signals; and activate the microphone when the motion signals indicate that an emergency event has occurred, in the context as claimed.

The closest prior art of Green et al. (US 8,907,772) and Breed (US 2008/0195261) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683